                                                                              CLERK'S OFFICE u.s.Dl:m COUX
                                                                                   ,
                                                                                     'AT DM vttE,VA
                                                                                         FILED
                        IN TH E U NITED STA TES DISTR ICT CO UR T
                       FOR THE W ESTERN DISTRICT OF VIRGINIA                        MAt 23 2919
                                     ROANOKE DIVISION
                                                                                BY
                                                                                 2:
                                                                                  qHF
                                                                                   kl
                                                                                    A
                                                                                    =c
                                                                                     YjuDLe%cjM
                                                                                    DEPUW CLER
JAM ES W .CAM PBELL,SR .,

                       Petitioner,                CA SE N O .7:18CV 00277.

V.                                                M EM O M ND U M O PIN IO N

TAM M Y BR O W N ,                                By: H on.Jackson L .K iser
                                                      Senior U nited States D istrictJudge
                       R espondent.


          Petitioner,Jnm esW .Campbell,Sr.,aVirginiainmateproceeding :ro K ,tiled this action
                                                                          .




asapetitionforawritofhabeascorpusunder28U.S.C.j2254.Respondenthassled amotion
todismiss,rguingthatthepetitionshouldbedismissedwithoutprejudicebecausetheclaimsare
unexhausted. See 28 U.S.C.j2254(b). Afterreview ofthe petition and state courtrecords
available on line,lconcludethatthem otion to dismissm ustbedenied.

          Campbellis detained pursuant to finalorders of the Circuit Courtof AmherstCounty

entered on August26,2015 (Case No.CR15015213-00) and November 9,2015 (Case No.
CR15015307-00). Both oftheseconvictionsarose outofthe snmesetofcircllmstances,butat
Campbell'srequest,the circuitcourtsevered the charges and he was convicted'in two separate

trials.

          In CaseNo.CR15015213-00,afterabenchtrial,Cam pbellwasconvicted'ofmanufacturing

methamphetnm ineand sentencedto 25years'imprisonm ent,with 14 yearssuspended.TheCourt

ofAppealsofVirginia reversed thisconviction,and the Com monwea1th appealed. The Suprem e

CourtofVirginiareversedthejudgmentofthecourtofappeals,reinstatedthecircuitcourt'sorder
ofconviction,and entered finaljudgmentforthe Commonwea1th on December 14,2017. See
Cnmpbellv.Commonwealth,791S.E.2d351(Va.App.2016),rev'd 807 S.E.2d735(Va.2017),
cert.denie4,139S.Ct.421(Od.29,2018),reh'zdenied,139 S.Ct.1244(Feb.19,2019).
      ln CaseNo.CR15015307-00,Campbellentered acondhionalplea ofguilty to possession

with intentto distributemethnmphetaminettpending theoutcome ofghisjappealofthepretrial
motions.''(Resp.'sEx.B,at3(ECFNo.14-22).ThecircuitcourtsentencedCampbellto 11years
inprison,concurrentwith hisotherstatesentence.TheCourtofAppealsofVirginiaaffirm ed this

conviction.Cnmpbellv.Commonwealtlt817S.E.2d663(Va.App.2018).TheSupremeCourt
ofVirginiarefused Cnm pbell'ssubsequentappealin thatcourton April29,2019.

       Campbellsigned and datedhisj2254 petition onJune 12,2018,raising thesnmeclaims
for relief that llis a'
                      ttorney presented in an attached,state courtappellate brief. Atthattime,

Campbell'spetition forawritofcertiorariregafding CaseNo.CR15015213-00 wasstillpending

in theUnited StatesSupreme Court,andltisappealregarding CaseNo.CR15015307-00 wasstill

pending in the Suprem e CourtofVirginia. Accordingly,in October2018,Respondentm oved to

dismissCampbell'spetition forfailureto exhauststatecourtremedies,withoutprejudiceto his
abilitytorefilellisclaim sin anew petition afterhisappealswerecompleted.SeeSlavtonv.Smith,

404U.S.53,54(1971).
       Recordsavailableonlinenow indicatethat,astotheclaimsraisedin thej2254petition,
asserting courterrorclaim sonly,Cnmpbellhasexhausted hisstate courtremediesby presenting

the claim sto the Suprem e Courtof Virginia. See O 'Sullivan v.Boerckel,526 U .S.838,845

(1999).In addition,hiscertiormipetition isnolongerpending.Accordingly,Iconcludethatthe
m otion to dism isshispetition forfailureto exhaustavailable statecourtrem ediesm ustbedenied.

IwillgrantRespondent30 daysto respond to Cnm pbell'jclaim s. The Clerk isdirected to send

copiesofthism em orandllm opinion and accom panying orderto theparties.
ENTEREDthisW 6dayofMay2019.
                      ,



                          x                       $
                              OR UN ITED STATES D ISTRICT JUD G E
